DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 03/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (2020/0235025 A1) in view of Mukouyama (US 2009/0175015 A1).

 	Pertaining to claim 1, Shimizu discloses A module assembly (1, see fig. 1) attached on a headlining of a vehicle, the module assembly (1) comprising: a base (11, see fig. 2) where an upper portion thereof is open (see fig. 2); a first printed circuit board (PCB) (21, see fig. 2) and a second PCB (22, see fig. 2) sequentially stacked on a plurality of supporting pillars (116a and 116b, see fig. 2) extending in a vertical direction to an inner bottom surface of the base (11) and a cover (12, see fig. 2) assembled with the base (11) to cover the first and second PCBs (21, 22) stacked on the base (110).
 	But, Shimizu does not explicitly teach the PCBs electrically connected to each other by a flexible cable.
 	However, Mukouyama teaches the PCBs (2, 3, see fig. 1C) electrically connected to each other by a flexible cable (4, see fig. 1C).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a PCBs electrically connected to each other by a flexible cable in the device of Shimizu based on the teachings of Mukouyama in order to make the fixing part is convenient to operate and inexpensive. The fabricator can easily attach and remove the two intermediate fixing pieces. The spring washers effectively prevent vibration or other effects from loosening the fitting state between the fixing pieces and the intermediate fixing pieces. The intermediate fixing pieces increase the height of the fixing part, so that the space between printed board parts can be adjusted to be wider. The insulation cover can prevent a person touching the fixing part from receiving electric shock. The connections between one of the fixing pieces and one of the intermediate fixing pieces are stabilized.

 	Pertaining to claim 5, Shimizu discloses, wherein a protrusion portion (see the groove portion at the edge of PCB) inserted into each of a plurality of grooves (where the first PCB edge groove inserted into the base 11 groove)molded in a corner of the second PCB (22) is formed on an end surface of each of some supporting pillars (16a and 16b) among the plurality of supporting pillars (16a and 16b).  

 	Pertaining to claim 6, Shimizu discloses, wherein a sliding groove, molded to enable the first PCB (21) to be inserted thereinto in a side direction of the base (11), is provided in a body of each of some supporting pillars (16a and 16b) among the plurality of supporting pillars (16a and 16b).  

 	Pertaining to claim 7, Shimizu discloses, wherein the cover (12) comprises: at least two first fixing bosses (first 33) molded on one inner surface (see fig. 2) thereof to restrain a degree of freedom in a direction in which the first PCB (21) is inserted into a sliding groove molded in each of some supporting pillars (16a and 16b) among the plurality of supporting pillars; and DMUS 61662546-1.091478.01703Application No. Not Yet AssignedDocket No.: 129255-5001-US a second fixing boss (second 33) extending in a vertical direction (see fig. 2) from an inner bottom surface thereof and pressing a top surface of the second PCB (22) to restrain a degree of freedom in a vertical direction (see fig. 2) of the second PCB (22).  

 	Pertaining to claim 8, Shimizu discloses, wherein the first fixing boss (33) comprises an inclined surface where a corner portion thereof is trimmed, and the inclined surface presses one end portion of the first PCB (21), which does not overlap the second PCB (22), to restrain a degree of freedom in a direction in which the first PCB (21) is inserted into the sliding groove (where the first PCB edge groove inserted into the base 11 groove).  

 	Pertaining to claim 9, Shimizu discloses A module assembly (1) attached on a headlining of a vehicle, the module assembly comprising: a base (11) where an upper portion thereof is open (see fig. 20; a first printed circuit board (PCB) (21) and a second PCB (22) sequentially stacked on a plurality of supporting pillars (116a and 116b, see fig. 2) extending in a vertical direction to an inner bottom surface of the base (11) and connected to each other in a docking structure (see fig. 2) between a male connector (211a)  and a female connector (225b); and a cover (12) assembled with the base (11) to cover the first and second PCBs (21, 22) stacked on the base (11).  

 	Pertaining to claim 12, Shimizu discloses, wherein a protrusion portion (12) inserted into each of a plurality of grooves (wherein the second PCB edge near 221 has groove inserted into the base edge groove) molded in a corner of the second PCB (22) is formed on an end surface of each of some supporting pillars (16a and 16b) among the plurality of supporting pillars (16a and 16b).  

 	Pertaining to claim 13, Shimizu discloses, wherein a sliding groove (where the first PCB edge groove inserted into the base 11 groove), molded to enable the first PCB (21) to be inserted thereinto in a side direction of the base (11), is provided in a body of each of some supporting pillars (where the first PCB edge groove inserted into the base 11 groove) among the plurality of supporting pillars (where the first PCB edge groove inserted into the base 11 groove).  

 	Pertaining to claim 14, Shimizu discloses, wherein the cover (12) comprises: at least two first fixing bosses (33) molded on one inner surface thereof to restrain a degree of freedom in a direction in which the first PCB (21) is inserted into a sliding groove (where the first PCB edge groove inserted into the base 11 groove) molded in each of some supporting pillars among the plurality of supporting pillars (116a and 116b, see fig. 2); and a second fixing boss (second 33) extending in a vertical direction from an inner bottom surface thereof and pressing a top surface of the second PCB (22) to restrain a degree of freedom in a vertical direction of the second PCB (22).  

 	Pertaining to claim 15, Shimizu discloses A module assembly (1) attached on a headlining of a vehicle, the module assembly comprising: a base (11) where an upper portion thereof is open; a first printed circuit board (PCB) (21) and a second PCB (22) sequentially stacked on a plurality of supporting pillars (33) extending in a vertical direction to an inner bottom surface of the base and electrically connected to each other by a spring terminal (225); and a cover (12) assembled with the base (11) to cover the first and second PCBs (22 and 22) stacked on the base (11).  

 	Pertaining to claim 17, Shimizu discloses, wherein a protrusion portion (see fig. 2) inserted into each of a plurality of grooves (where the first PCB edge groove inserted into the base 11 groove) molded in a corner of the second PCB (22) is formed on an end surface of each of some supporting pillars (33) among the plurality of supporting pillars (33), and a sliding groove (wherein the second PCB edge near 221 has groove inserted into the base edge groove), molded to enable the first PCB (21) to be inserted thereinto in a side direction of the base (11), is provided in a body of each of some supporting pillars among the plurality of supporting pillars (116a and 116b, see fig. 2).  

Allowable Subject Matter
Claims 2-5, 10-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the specific limitations of "wherein a Bluetooth low energy (BLE) antenna element and a BLE circuit element for processing a signal transmitted or received though the BLE antenna element are mounted on the first PCB to have a function of a digital key module, and a rear occupant alert (ROA) antenna element and an ROA circuit element for processing a signal transmitted or received though the ROA antenna element are mounted on the second PCB stacked on the first PCB to have a function of an ROA module," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claim 4 depend from claim 2 and is therefore allowed for at the same reasons.

 	Referring to claim 3, the specific limitations of "wherein a Bluetooth low energy (BLE) antenna element of a digital key module is mounted on the first PCB, and DMUS 61662546-1.091478.01702Application No. Not Yet AssignedDocket No.: 129255-5001-US a rear occupant alert (ROA) antenna element, an ROA circuit element for processing a signal transmitted or received though the ROA antenna element, and a BLE circuit element for processing a signal transmitted or received though the BLE antenna element are mounted on the second PCB," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claim 18 depend from claim 3 and is therefore allowed for at the same reasons.

 	Referring to claim 10, the specific limitations of "wherein DMUS 61662546-1.091478.01704Application No. Not Yet AssignedDocket No.: 129255-5001-US the male connector and a Bluetooth low energy (BLE) antenna element are mounted on the first PCB, and the female connector docked with the male connector, a BLE circuit element for processing a signal transmitted or received though the BLE antenna element, a rear occupant alert (ROA) antenna element, and an ROA circuit element for processing a signal transmitted or received though the ROA antenna element are mounted on the second PCB stacked on the first PCB” in combination with the remaining elements, are not taught or adequately suggested by the prior art of record.  

 	Referring to claim 11, the specific limitations of " wherein the male connector and a rear occupant alert (ROA) antenna element are mounted on the first PCB, and the female connector docked with the male connector, an ROA circuit element for processing a signal transmitted or received though the ROA antenna element, a Bluetooth low energy (BLE) antenna element, and a BLE circuit element for processing a signal transmitted or received though the BLE antenna element are mounted on the second PCB stacked on the first PCB in combination with the remaining elements” are not taught or adequately suggested by the prior art of record.  

 	Referring to claim 16, the specific limitations of " wherein the spring terminal and a Bluetooth low energy (BLE) antenna element are mounted on the first PCB, a copper film pattern electrically contacting the spring terminal are patterned on the second PCB, and DM_US 61662546-1.091478.01706Application No. Not Yet AssignedDocket No.: 129255-5001-US a rear occupant alert (ROA) antenna element, an ROA circuit element for processing a signal transmitted or received though the ROA antenna element, and a BLE circuit element for processing a signal transmitted or received though the BLE antenna element are mounted on the second PCB stacked on the first PCB” are not taught or adequately suggested by the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 2018/0242469 A1) and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571) 270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848